United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Neel et al.				:
Application No. 17/036,875			:		Decision on Petition under
Filing Date: September 29, 2020		:		37 C.F.R. § 1.78(e)		
Attorney Docket No. 108775-062229/CON	:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(e) filed June 15, 2022.

The petition is granted.

A petition under 37 C.F.R. § 1.78 and a corrected application data sheet (“ADS”) were filed on February 14, 2022.  The corrected ADS fails to comply with 37 C.F.R. § 1.76(c)(2).  As a result, the Office issued a decision dismissing the petition on June 7, 2022.  A renewed petition was filed on June 15, 2022.  A proper corrected ADS was filed on August 8, 2022.

The requirements set forth in 37 C.F.R. § 1.78(e) have been satisfied, and the late benefit claims under 35 U.S.C. § 120 are accepted as being unintentionally delayed.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the late benefit claims accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt